 In the, Matter of HARRISON STEEL, CASTINGS, COMPANY,andUNITEDCONSTRUCTION WORKERS,DISTRICT `501 UNITED MINE WORKER' OFAMERICACase No. 13-R-2088.=DeeidedJuly 21, 1914DECISIONANDORDEROn October 6, 1943, United Construction Workers, District 50,United Mine, Workers of America, herein called the Union, filed withthe Regional Director for the `Thirteenth Region (Chicago, Illinois),herein called the Regional Director, a petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Harrison Steel Castings Company, Attica, Indiana,herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Thereafter,the Company and the Union entered into a "Stipulation for' Certifi-cation upon Consent Election," approved by the Regional Directoron October 26, 1943.Pursuant to the stipulation, an election by secretballot was conducted on November 3, 1943, under the direction and,supervision of the Regional Director, among the employees in thestipulated unit, to determine whether or not they desired to be repre-sented by the Union for the purposes of collective bargaining.OnNovember 4, 1943, the Regional Director issued and duly served uponthe parties a Report on Election.As to the balloting and its results,the Regional Director reported as follows :Appropriate number of eligible voters____________________783Total ballots cast________________________________________ - 746Total ballots challenged__________________________________1Total void ballots________________________________________5Total valid votes counted__________________________________740Votes cast for Union______________________________________231Votes castagainstUnion -------------------- ---------------509On November 8, 1943, the Union filed Objections to the election,alleging in substance that the Company had engaged in certain con-duct preventing a free choice of representatives.On January 1, 1944,57 N. L.R. B., No. 92.5105- I1iHARRISON STEELCASTINGS COMPANY511the Regional Director, having investigated the Objections, issued andduly served upon the parties a Report on Objections in'which he foundthat the Objections raised substantial and material issues with respectto the- election and- recommended that the Board direct. 'a hearing'thereon.On January 12, 1944, the Board, having duly considered the matter .and determined that the Objections did raise substantial and materialissues with respect to the election, issued an,Order directing a hearingthereon and referring the case to the Regional Director for the -purposeof conducting the hearing.Said hearing on Objections was held at -Attica, Indiana, on April 18, 1944, before Earl S. Bellman, Trial Ex-aminer. , The Board, the Company, and the Union appeared and.par-ticipated.The parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence bearingom the-issues, and to file briefs with the Board.The Trial Examiner'srulings made at the -hearing are free from prejudicial error and arehereby affirmed.Upon the, entire record in the case, the Board makes the following :FINDINGS OF FACT1.BACKGROUNDThe town of Attica, Indiana, has a population of approximately'3,780, and the Company, with a 'complement of 980 persons, is theprincipal employer.The next largest company in the community'employs only 50 persons, while an organization which formerly em-ployed "well over a hundred" is no longer in business in Attica.Thenearest city which has any employer as large or larger than the Com-pany, is Lafayette, Indiana, 25 miles away.'During the,period immediately preceding the election, United MineWorkers of America, the national labor organization with ivhicl the' -Union was then and is now affiliated, was conspicuously in the news' iliconnection with 'the current labor dispute in the anthracite coal mines.Thus, on October 29, November 2, and November 3,1 the local newspaper of general circulation, the Attica Ledger-Tribune, carriedprominent front-page news stories concerning the role of the UnitedMine Workers of America in the mine strike, and the effect of thestrike-on the production of steel and other war material.II. 'THE EVENTS LEADING UP TO THE ELECTIONAbout 1 month prior to the. election, employee Charles Kingen andseveral other employees were engaged at the plant in conversation'The election was conducted,on November 3. 512'DECISIONSOF NATIONALLABOR RELATIONS BOARD '-with Foreman- Russell Kirby, Sr.'Kirby expressed the opinion. that,less than half of the employees were members of the Union, and that,in 6 weeks, there would be no union in the plant.Kingen asked Kirbywhat he was going to-do with his men who belonged to the Union, if hewas going to fire them.Kirby replied, "Well, they asked for it, didn't -they?'" 2About the same time, employee Harold Von Carlson `hadseveral conversations' with his foreman, Floyd Mortimore.Morti-more indicated that if the Union were successful in organizing theplant, 'they would "be, having strikes all the time and the UniontinUed. to wear his' union button, he 'would get nowhere with theCompany3',,.'.During the lunch hour oil November 2, the day before the election,a union leaflet bearing, printed material concerning the election waschine' shop with the following material written in hand upon it:"$25.00 initiation fees, and $5.00 a week dues, and no more bonuses."This bulletin board was customarily used 'only for job order slipsplaced on it by foremen and had never previously contained any-suchleaflet.The posted leaflet with its inscription was in full view of theapproximately 50 employees in the machine shop when-they checked in,and it remained posted 'through the election.The inscription waswritten on 'the leaflet by employee Frieda Lynch, who consulted with,the machine shop foreman, Ralph Fugate, as to what, to Write.- Fugate,.approved the inscription, saying, "Go ahead and put that downthere," and gave'Lynch the thumb tacks for posting.Their dis-cussion took place, in part, in the presence of employee Pauline Koe-kenberg, and the leaflet was posted, in the 'presence of. several em-ployees.Koekenberg testified that she did not remove the leaflet fromthe bulletin board because she "didn't know you were supposed to takeany signs, down that the bosses had anything to do with."Underthese circumstances, we find that the leaflet was inscribed and postedby Lynch, with the assistance and approval of Foreman Fugate, insuch a manner that the employees who saw it could reasonably believethat it expressed an intention on the part of the'Company to cease itscustomary bonus payments in the event of a,union victory in theelection.'a The above findings are based on the credible and uncontroverted testimony of Kingen.Foreman Kirby was not called to testify.P The above findings are based on the credible and uncontroverted testimony of Carlson:Mortimore was-not called as a witness.4The above findings are based on the credible testimony of Koekenberg and admissionsof LynchForeman Fugate was not called as a witness.While Lynch claimed entire 'responsibility for the posting,she admitted that she wrote the inscription on the leafletin Fugate's presence;that she showed him what she had written;that he stood by butdid not object when she posted the leaflet.She further admitted that the bulletin board HARRISON STEEL CASTINGS COMPANY"513''The election was conducted,on November 3.On November 1; all\of the employees receivedthroughthe mail,at their homes the follow-ing two-page''letter dated October30,.1943,on the official letterhadof the'Company:THE HARRISON STEEL CASTINGS CO.-ATTICA, INDIANAJ.W.HARRISON'President,'October 30, 1943To Oun EMPLOYEES :A labor organization, United Construction Workers, DistrictNo. 50, United Mine Workers of America, filed a petition with' theNational Labor Relations Board asking. to' be recognized as' theexclusive bargaining agent for our production and maintenanceemployees.A representative of -the Board came to Attica andmet with representatives of the Company and of the United MineWorkers-to see if an election.could be-arranged.Our-meeting with the representatives of the UnitedMineWorkers should not be construed by you as an indication that-we want you to vote in favor of being represented by a laborunion.That is a matter for you to decide.We agreedto an elec-tion because we think our employees are entitled to express theirwishes 'by secret ballot and we wanted them to have this oppor-tunity as soon as possible.Your Company has been very successful in operating as anhave been working together with our employees in Attica, wehave not lost a single day's time on account of labor trouble.,Wehave no- financial or corporate connections with any 'other con-cerns and our record shows, we have been able to operate betterthan most of our competitors (especiallyin timesof poor busi-ness) because of our complete independence of action.We havehad several offers'to sell the plant and to merge with large chainsof foundries.We have refused theseoffersaswe thought itwould not be fair to our employees because then the plant wouldwas only for job orders, and that she asked Fugate if she would get herself in trouble byposting the 'notice.According to Lynch, Fugate 'replied : "Thisis still afree country."As to other matters, Lynch's memory was hazy. She could not remember the day of theposting, nor could she remember the text of the inscription, although she admitted author-ship.She was likewise unable to recall, whether or not Fugate had supplied;the 'tacksfor the postingKoekenberg's testimony, on the other hand, was clear and direct onthese, points.As to these matters, on which the testimony of thetwo employees is inconflict, we therefore credit the testimony of Koekenberg.601248-45-vol. 57-341 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave operated only when business was good and your employ-ment would have been interrupted during bad times. It is ourthought that this plant, operating as it-does in 'a small city whereour freight rates on both in-bound and out-bound products are,higher than.thoseof most of our cp npetitors,located in, the largercenters, will be much better off if we can maintain complete in-dependence of action, and that this will be better as far as,youare concerned.As you all know a large part of our tonnage has gone to theCaterpillarTractor Company for the past twenty-five years.We believe that we can depend on this tonnage after the war isover.The Caterpillar people have built an iron foundry becausethey were not always able to obtain this material as required.They have talked of building a steel foundry but have told usthat they do not want to do .this if we can assure them an-un=interrupted supplyof, steel castings.We want you to be sure to vote on Wednesday, because we thinkthat the results of the election should represent the real wishes ofall our employees.Unless you yourself tell someone about it,no one can know how you vote. Also remember, this being asecret ballot, you are not bound' by any action you may have takenin the past in regard to signing 'application or pledge to join ornot to join a labor organization.You have the right to cast yoursecret ballot in this election in accordance with your own desiresregardless of whether or not you belong to any group, or whetheror not you have signed any application card or pledge or any-thing else.'This election, which will be held on Wednesday, is an importantone for you and for,us. Instead, of passing this letter out in theform of a circular we decided to send it to your homes, becausethe election is vitally important to your families also.We wantyou to vote for what you (consider to be your own best interestsand those of your family.We want you to look at our record because we believe it willshow that we have consistently tried to be fair to our employees.During,the years,we have been in operation, we have paid wagerates as high as we could, pay and still bring in orders for all towork on.Wages are always reflected in the price we are able to'receive for our products, in a competitive market.We have beenlimited recently in our actions by the wage freeze order of October,1942.We have already taken preliminary steps to secure author-ity for an adjustment of present wage rates.When the financialposition of the Company warranted same, we have paid bonuses,to our workers, which has resulted in an increased rate of,pay. HARRISON STEEL CASTINGSCOMPANY515.We have made,group insurance, possible and are paying a consider-able part of its cost.Our relationship has been a pleasant onerind we hope it always will be.We have all felt the stress of war and because the armed forces.have'ni de`1very heavy demands:forsour-products, we have beenrunning our plant about 60% over capacity.You would notwant us to do less.This makes crowded, unsatisfactory workingconditions in many jobs and has made a great deal of night worknecessary.We realize that this has been none too pleasant foryou but we know that you have cheerfully gone ahead and doneyour part because you realized that you were backing up the boyson the fighting front.In determining how you vote on Wednesday, you will doubt-less take into consideration a number of questions:What willthe effect be on your family and yourself if you are representedby the United -Mine Workers of America.?What effect will ithave upon the'--future operations of the Company? ' Will it makefor uninterrupted work for you?What is the record of theUnited Mine Workers in respect to work stoppages?What willbe best for the boys who are fighting throughout the world andto whom the things you are producing are vital?DON'T FAIL TO VOTE ON WEDNESDAY!Sincerely yours,THE HARRISON STEEL CASTINGS CO. -/s/ J.W. HARRISON,President.OnNovember 2,' the day follow-ing,the receipt of the letter by theemployees, the-local newspaper carried-the letter in full on its, frontpage under the-heading, two columns wide, "President of HarrisonSteelWrites Personal Letter To His Employees."Alongside theletterwas a two-column account of the mine strike.On the sameday, the day before the election, the Company's general superintend-ent.,G. C. Dickey, was accompanied through the plant by three menfrom Caterpillar Tractor Company, the firm mentioned in paragraph4 of the letter, and a fourth man who was from a steel company inSt. Louis.They looked at pattern equipment, went to the foundry toobserve methods of molding, and to the cleaning department to seethe castings finished.During the tour they-were observed by a num-ber of. employees.About half an hour before the four men accompanied Dickeythrough the plant, George Talbert, who had been openly active inbehalf of the Union since he-had:been elected president about the first 516,DECISIONS OF NATIONAL LABOR RELATIONS BOARDof September,saw employee"Daniel Hancock talking'with their fore-man, Howard'Hushaw.As soon as Hushaw left, Hancock came toTalbert and said he had "a good one" for him; 'thatsome men fromCaterpillar-and' a foundry in St.Louis were coming through. theplantpretty soon; that they .were going,to look over castings to see-,which ones could be made the easiest;that,if the,Union got in, 50percent ofthe Company's business would'be givento theSt.Louisconcern;and that hehad justsecured the information from HushawLater the four men accompaniedby Dickeycameby theplace whereTalbert was-working.,After theyhad gone, 'Hancock remarked' toTalbert, "Well, that was them." 5Whatever might be our view as to the propriety-of the letter if itstood- alone, we find that the letter, when appraised, as it must be, inconnection, with the totality of the Company's conduct during' theperiod in question, and particularly the visit-to the plant, 'describedabove, not only constituted to the employees an expression of, thewriter's views, but carried with it an intimation,of economic reprisal 'should the employees fail to heed their employer's obvious wishes.This'prospect of economic reprisal was particularly- poignant -for the-employees, in view of the Company's position as the dominant -em-ployer in a small community which had lost, its second largest em-ployer, and the tension engendered by the current mine, strike in whichthe Union's 'parent body was a prominent participant.EmployeeTalbert testified that, because of the emphasis in the letter upon thedesire of Caterpillar to have an uninterrupted supply, he understoodthe letter to mean that,, if the Union got in, Caterpillar would buildits own steel mill, thereby, causing the Company to lose a substantialpercentage of its business.Employee Brown testified that the letter"threw a scare into him," discouraged, him, and kept him from votingfor the Union; and that he understood the letter to mean that, if theUnion got in and they had -labor trouble, Caterpillar was going to,'build their own foundry and take away part of the Company's work.Superintendent Dickey, although stating that there was, no intendedconnection between the letter and the visit to the plant, admitted that,after the election, he received the-impression that some of the employeeshad thought that there had been an implied threat in the visit. It is.significant that only 12 employees attended the regular, union meeting' The above findings are based upon the credible testimony of Talbert. ForemanHushaw was not called upon to testify, although there was no showing that he wasunavailable.Hancock, part of whose testimony was in conflict with that of Talbert, wasnot a credible witness.His responses were not direct or clear, and his recollection was,indistinct.He could not remember the above-described visit to the plant.Then, askedwhether he had a conversation with Foreman Hushaw regarding the four men who visitedthe plant on November 2, be replied "If I did, I don't remember." On the other hand,Talbert's memory of the incident was clear and his responses were direct and consistent.tinder these circumstances, we credit thetestimony, of Talbert. HARRISON STEEL CASTINGSCOMPANY517on the night of November 2, whereas the previous average attendance'had beenbetween 45 and 60.We find that the Company's above-described course of conduct dur-ing the period preceding the election prevented an expression by theemployees therein of their free and uncoerced wishes as to representa-tion.We shalla`therefore set the election aside.We shall direct anew election at such time as the Regional Director advises us thatcircumstances permitting a free choice among the employees have-beenIORDERIt is hereby ordered that the election held on November 3, 1943,among the employees "of Harrison Steel Castings Company, Attica,Indiana, be, and it hereby is, set aside.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.[Seeinfra,'57'N.L.R. B. 1682 for Supplemental Decisionand Direc-tion of Second Election.]-611